PER CURIAM:
John Crew appeals the district court’s order denying his civil claim alleging employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Crew v. United States Postal Serv., No. 1:05CV156, 2005 WL 1667768 (E.D.Va. June 17, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the *646materials before the court and argument would not aid the decisional process.

AFFIRMED